Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 call for, among others, wherein the transistor and the first transistor group are disposed without another electronic element interposed therebetween, or the transistor and the second transistor group are disposed without another electronic element interposed therebetween, and the transistor is disposed such that a minimum distance between the transistor and the first transistor group is smaller than a minimum distance between the first voltage supply circuit and the first transistor group, or a minimum distance between the transistor and the second transistor group is smaller than a minimum distance between the first voltage supply circuit and the second transistor group.
Claims 11-20 call for, among others, wherein the transistor and the second transistor group are disposed without another electronic element interposed therebetween, and the transistor is disposed such that a minimum distance between the transistor and the second transistor group is smaller than a minimum distance between the first voltage supply circuit and the second transistor group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843